Citation Nr: 1702794	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  04-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or medically unexplained multisymptom illness.

2.  Entitlement to service connection for a disability manifested by fatigue and loss of energy, to include as due to an undiagnosed illness or medically unexplained multisymptom illness. 

3.  Entitlement to service connection for a disability manifested by sweating, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

4.  Entitlement to service connection for a disability manifested by pain of multiple joints (other than the hands, feet, hips, and spine), to include the shoulders and knees, and to include as due to an undiagnosed illness or medically unexplained multisymptom illness. 

5.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability, rated as irritable bowel syndrome (IBS).

6.  Entitlement to an increased compensable rating for hemorrhoids.

7.  Entitlement to an increased rating in excess of 10 percent for right foot bunion, status-post bunionectomy.

8.  Entitlement to an increased rating in excess of 10 percent for left foot bunion, status-post bunionectomy.

9.  Entitlement to an increased rating in excess of 10 percent for tinea cruris and tinea pedis.

10.  Entitlement to an increased rating in excess of 20 percent for bony prominence of the right side of the pelvis with right leg stiffness and pain (right pelvis disability).

11.  Entitlement to an increased (compensable) rating for residuals of a fracture of the right (minor) ring finger.

12.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), currently assigned a 10 percent rating from May 4, 2005, a 30 percent rating from July 5, 2011, and a 70 percent rating from February 5, 2014. 

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse (J. M.)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 1991, including service in the Persian Gulf. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before another Veterans Law Judge (VLJ) in June 2009.  He also testified before the undersigned in March 2015.  Copies of the hearing transcripts have been received into the Veteran's Veterans Benefits Management System (VMBS) electronic record.  The VLJ who conducted the June 2009 hearing held testimony on most, but not all, of the issues on appeal.  The VLJ who conducted the June 2009 hearing has since retired from the Board's employment, so the undersigned is now the only VLJ remaining at the Board before whom the Veteran has presented testimony concerning all claims on appeal.  Thus, the appeal is now solely before the undersigned VLJ.  See BVA Directive 8430, ¶ 5(c)(a)(2).

Regarding the claim for an initial increased ratings for PTSD, by an October 2011 rating action, the RO granted service connection for this disability; initial 10 and 30 percent disability ratings were assigned, effective May 4, 2005 and July 5, 2011, the date VA received the Veteran's initial claim for compensation and VA examination reflecting an increase in severity of this disability, respectively.  By a February 2014 rating action, the RO assigned an initial 70 percent rating to the service-connected PTSD, effective February 5, 2014--the date of a VA examination reflecting an increase in severity of this disability.  Because the increase in the evaluations of the service-connected PTSD do not represent the maximum ratings available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issues on appeal as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a March 2012 decision, the Board remanded the service connection issues, increased ratings for IBS and PTSD, and entitlement to TDIU for additional development.  In that decision, the Board also granted a 20 percent rating prior to August 17, 2005, for the right pelvis disability, but denied a rating in excess thereof.  The Board also denied increased ratings for the service-connected skin disability, bunions, hemorrhoids, and residuals of a fracture of the right ring finger.  The Veteran appealed the denial of a rating greater than 20 percent for the right pelvis disability and increased ratings for the skin disability, bunions, hemorrhoids, and residuals of a fracture of the right ring finger to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court granted the parties' Joint Motion for Partial Remand (JMPR) and vacated the Board's March 2012 decision with respect to its denials of a rating greater than 20 percent for the right pelvis disability and increased ratings for the skin disability, bunions, hemorrhoids, and residuals of a fracture of the right ring finger, and remanded these matters back to the Board for additional development consistent with the JMPR.  

In March 2013 and, more recently in March 2015, the Board remanded the matters on appeal to the RO.  In its March 2015 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for a video conference hearing before a Veterans Law Judge concerning the matters on appeal.  As noted previously herein, the Veteran testified before the undersigned in March 2016.

Finally, concerning the issue of entitlement to a disability manifested by joint pain, the Board notes that the Veteran has been awarded service connection for a right finger, bilateral feet and right pelvis disability.  In addition, the RO has separately denied, and the Veteran did not appeal, a claim for service connection for a low back disability.  Thus, the Board has recharacterized the claim as entitlement to service connection for a disability manifested by joint pain, (other than the right ring finger, feet and right pelvis and low back disorder), to include the shoulders and knees, as reflected on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Issues numbered four (4) through 13 listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's complaints of chronic fatigue/loss of energy, sleep impairment and sweating are symptoms that have been attributed to his service-connected PTSD and related depression and alcohol and substance (cocaine) abuse rather than separate and distinct disabilities (e.g., chronic fatigue syndrome, anemia, or sleep apnea).


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.317 (2016).

2.  A disorder manifested by fatigue/loss of energy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5130A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.317 (2016).

3.  A disorder manifested by sweating was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.102, 3.159, 3.301, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Regarding the service connection issues decided herein, VA's duty to notify was satisfied by the notice provided to the Veteran, via a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting in the procurement of pertinent medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ obtained and associated with the electronic record the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA treatment records. VA examinations were conducted in January and February 2014.  (See January 2014 VA Gulf War General Medical Examination Disability Benefits Questionnaire (DBQ) and Mental Disorders DBQ, respectively).  The Veteran has not identified any additional outstanding records that VA has not requested or obtained relevant to the issues decided herein.

The January and February 2014 VA examinations were adequate as the examiners reviewed the Veteran's electronic record and all relevant treatment information and conducted thorough interviews with the Veteran. 

The Veteran was also afforded a hearing before the undersigned VLJ in which he presented oral argument in support of the service connection claims decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms or diagnoses required for service connection. The VLJ and the Veteran's representative also sought testimony regarding the Veteran's in-service events.  The Board acknowledges that the VLJ did not expressly state the requirements for service connection but notes that the VLJ asked questions directed at the required elements, including current diagnoses, in-service events, and a relationship between the two.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims decided herein. 

Neither the Veteran, nor his spouse, asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor did they identify any prejudice in the conduct of the Board hearing.  As such, the Board finds that it has satisfied the duties to notify and assist regarding the claims decided herein. 

II.  Merits Analysis

The Veteran seeks service connection for disabilities manifested by fatigue/loss of energy, sleep disturbance and sweating.  He contends that he has had these problems since he served in the Persian Gulf and that they are the result of an undiagnosed illness.  After a brief discussion of the laws and regulations pertaining to service connection and undiagnosed illness claims, the Board will analyze the merits of the claims for service connection for disabilities manifested by fatigue/loss of energy, sleep disturbance and sweating, to include as due to undiagnosed illness or medically unexplained multisymptom illness.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as primary anemia, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); primary anemia is a qualifying chronic disease, but sleeping problems and sweating are not.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is only applicable to the claim of entitlement to service connection for a disability manifested by fatigue and loss of energy, to include as due to an undiagnosed illness or medically unexplained multisymptom illness, decided herein. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d)(2016). 

Service connection may be established for chronic disabilities due to undiagnosed illnesses, if there is evidence that the claimant:  (1) is a "Persian Gulf Veteran"; (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2). Further, a chronic disability is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  A qualifying "chronic disability" includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multisymptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multisymptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317 (a), however, if there is affirmative evidence that an undiagnosed illness: (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

At the outset, the Board notes that as the Veteran's DD Form 214 reflects that he was awarded, in part, the Southwest Asia Service Medal with two Bronze Stars, he is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  

A review of the medical evidence of record reflects that the Veteran's chronic fatigue/loss of energy, sleep disturbance or sweating have been attributed, in part, to his previously service-connected PTSD and depressive symptoms.  (See January 2014 Gulf War General Medical Examination DBQ at pages (pgs.) 53-57 and  February 2014 VA Mental Disorders DBQ at pg. 38, each labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on January 30, 2014 and February 6, 2014,  respectively)).  

As the February 2014 VA examiner concluded that the Veteran's PTSD and depressive symptoms overlapped, all such psychiatric impairment can be attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The January 2014 VA Physician's Assistant (PA) also attributed the above-cited complaints to the Veteran's cocaine and alcohol abuse.  As such, any problems with fatigue and loss of energy, as well as sleeping and sweating problems, attributable to these conditions cannot be service connected on a direct basis.  38 C.F.R. §§ 3.1, 3.301, 3.317.  (See January 2014 Gulf War General Medical Examination DBQ at pgs. 53-57, labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on January 30, 2014).  This same examination report, as well as an October 2010 Chronic Fatigue Syndrome (CFS) VA examination report, do not contain a diagnosis of CFS.  In fact, the January 2014 VA PA specifically opined that the Veteran had not met the diagnostic criteria for CFS (except for his symptoms of sleep disturbance).  As there is no current diagnosis of CFS or complaints, diagnosis or treatment for such a condition during service and as the Veteran's fatigue/loss of energy, sleep disturbance/problems and sweating symptoms have been attributed to his service-connected PTSD with related depression, service connection for disabilities manifested by fatigue/loss of energy, sleep disturbance/problems and sweating are denied.  38 C.F.R. §§ 3.303, 3.117.

Without medical evidence of disabilities manifested by chronic fatigue/loss of energy, sleep disturbance and sweating, the Veteran does not meet the first requirement set forth in Shedden/Caluza, and his claims fail on this basis.  See Shedden, supra; Caluza, supra.  Thus, service connection for disabilities manifested by chronic fatigue/loss of energy, sleep disturbance and sweating may not be granted.  The remaining questions of in-service disease or injury and medical nexus are, therefore, irrelevant.

Consideration has also been given to the Veteran's lay assertion that his problems with chronic fatigue/loss of energy, sleep disturbance and sweating are due to an undiagnosed illness.  However, although lay persons are competent to provide opinions on some medical issues,  see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the correct diagnosis of symptoms of fatigue/loss of energy and sleeping and sweating disorders, such fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chronic fatigue syndrome and sleep and sweating disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific testing, sleep studies and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board readily acknowledges that Veteran is competent to report fatigue/loss of energy, sleep disturbance and sweating problems, there is no indication that the Veteran is competent to provide an opinion as to the cause of the symptoms/problems.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating fatigue, sleep and sweating disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

The claims of entitlement to service connection for disabilities manifested by chronic fatigue/loss of energy and sleep and sweating problems must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a sleep disorder, to include as due to an undiagnosed illness or medically unexplained multisymptom illness, is denied.

Service connection for a disability manifested by fatigue and loss of energy, to include as due to an undiagnosed illness or medically unexplained multisymptom illness, is denied. 

Service connection for a disability manifested by sweating to include as due to an undiagnosed illness or medically unexplained multisymptom illness, is denied. 


REMAND

The Board finds that prior to further appellate review of the claim of entitlement to service connection for a disability manifested by pain of multiple joints (other than the hands, feet, hips, and spine), to include the shoulders and knees, and to include as due to an undiagnosed illness or medically unexplained multisymptom illness, as well as the remaining initial and increased rating and TDIU claims on appeal, additional substantive development is necessary, as outlined below. 

I. Outstanding VA treatment records-All claims

During the March 2016 hearing before the undersigned, the Veteran testified that all of his medical treatment was through VA, primarily the VA Medical Center (VAMC) in Fayetteville, North Carolina.  (T. at pgs. 32, 39).  He also maintained that he was slated for an upcoming colonoscopy and that he had continued to seek water-therapy treatment for his service-connected status-post bunionectomies of the feet.  He testified that he had sought treatment from a social worker "in Wilmington." (Parenthetically, the Board notes that a December 2014 VA treatment report from the Wilmington, North Carolina Community Based Outpatient Clinic (CBOC) reflects that the Veteran had requested to move his treatment from the Fayetteville, North Carolina VAMC to the Wilmington, NC CBOC.  (See December 2014 treatment report, associated with treatment reports, dated from October 2012 to September 2015 at pg. 49, labeled as "CAPRI" and received into the Virtual VA electronic record on October 14, 2015)).  

Thus, as there are outstanding VA treatment records that might contain evidence as to the current severity of the Veteran's service-connected gastrointestinal disability (rated as IBS), hemorrhoids, status-post bunionectomies of both feet, and PTSD, they are potentially relevant to the initial and increased rating claims for these disabilities.  In addition, as these outstanding records might contain evidence as to the etiology of the Veteran's claimed disability manifested by joint pain, to include the shoulders and knees, and severity of his service-connected skin and right pelvis disabilities, they are also potentially relevant to his service connection and increased rating claims for these disabilities.  As such, an attempt should be made to obtain these records from the appropriate VA treatment facility.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

II. VA examinations

A. Service Connection Claim-Disability Manifested by Joint Pain-Shoulders and Knees

In March 2013, the Board, in part, remanded the claim of entitlement to service connection for pain of multiple joints, to include the shoulders and knees, for a VA examination to determine the nature and etiology of any disability manifested by joint pain, notably of the shoulders and other joints.  The Veteran was afforded a VA examination in January 2014; however, the Board finds that an addendum opinion is necessary.  (See January 2014 VA Gulf War General Medical DBQ, labeled as "CAPRI" and uploaded to the Veteran's Virtual VA electronic record on January 30, 2014).  

The January 2014 VA PA diagnosed the Veteran as having bilateral acromioclavicular degenerative arthritis of the shoulders and mild osteoarthritis of the left knee.  Thus, as the Veteran has been diagnosed as having bilateral shoulder and left knee disabilities, service connection cannot be awarded for these disabilities under the provisions relating to undiagnosed illnesses pursuant to 38 C.F.R. § 3.317.  Nonetheless, and as noted in the preceding decision, service connection can still be established on a direct incurrence basis.  Combee, supra.  As to the theory of direct service connection for bilateral acromioclavicular degenerative arthritis of the shoulders and left knee, the January 2014 VA PA concluded, in pertinent part, that the Veteran had not complained of shoulder or left knee pain, nor was there any evidence of a shoulder or left knee disability during service or in the years proximal thereto.  In addition, the VA PA maintained that the Veteran's initial post-service complaints of right and left shoulder pain were in December 2005 and May 2006, respectively, when he was evaluated at a VA clinic.  (See January 2014 VA Gulf War General Medical Examination DBQ at pg. 58).  The VA PA related that the Veteran had initially complained of left knee pain at a VA clinic in 2005.  Id. at pg. 59.  
The Board finds the VA PA's opinion to have been based on an inaccurate factual premise, namely that the record is absent for any complaints of joint pain prior to 2005 and 2006, as outlined in the following evidence:  (i) October 1991 and March 1996 Reports of Medical History reflecting that the Veteran reported having had swollen or painful joints; (ii) August 2000 Persian Gulf War examination report disclosing that the Veteran had complained of having had off-and-on joint pain since 1993; (iii) February 2001 VA treatment record disclosing that the Veteran had complained of joint pain (other than low back and leg pain); and (iv) June and September 2003 examinations conducted in conjunction with the Veteran's application for SSA benefits, reflecting that he had complained of joint pain ever since he had served in Desert Storm in 1991.  During the September 2003 examination, he was diagnosed as having multiple joint pain with no acute inflammatory changes.  Also, a February 2007 report, prepared by Dr. M., containing diagnoses of osteoarthritis and traumatic arthritis, to include the shoulders.

Thus, as the January 2014 VA PA's opinion as to the direct theory component of the claim for service connection for a disability manifested by joint pain, to include the shoulders and left knee, is based on an inaccurate premise, the Board finds that an addendum opinion that addresses the above-cited evidence is necessary prior to further appellate review of the claim. 

In addition, and with respect to the Veteran's right knee, the January 2014 VA PA opined that the Veteran did not have a right knee disability.  Despite the Veteran's complaints of bilateral knee pain during the January 2014 VA examination and the lack of a right knee diagnosis, the VA PA did not address whether the Veteran's right knee symptoms were due to an undiagnosed illness or an unexplained multi symptom illness as requested in the Board's March 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the January 2014 VA PA's opinion does not account for the Veteran's credible and competent statements since service, notably that he had painful joints, such as in his right knee.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The Board notes the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014), in which the Federal Circuit overruled the Court in its holding that pain alone was not a disability even as an undiagnosed illness.  The Federal Circuit specifically noted that the plain language of § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.   

B. Initial/Increased Rating Claims and TDIU

i.) Gastrointestinal Disability and Hemorrhoids

The Veteran seeks, in part, an initial rating in excess of 10 percent for the service-connected gastrointestinal disability (rated as IBS) and an increased compensable rating for his service-connected hemorrhoids, respectively.  VA last examined the Veteran to determine the current (then) severity of these disabilities in January 2014.  (See January 2014 VA Gulf War General Medical Examination DBQ, labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on January 30, 2014).  At that examination, the VA PA opined the Veteran had been diagnosed with a bowel condition based upon subjective (italics added for emphasis) reports of diarrhea alternating with constipation, that a 2005 colonoscopy had not confirmed IBS and that biopsies were negative for any pathology except hemorrhoids.  Thus, the VA PA concluded that at that time, the Veteran did not currently have the previously diagnosed bowel condition, and that he had not received any treatment for a bowel condition.  

During the March 2016 hearing before the undersigned, the Veteran testified that his gastrointestinal disabilities had increased over time; notably, that he had alternating loose and hard stools, constant daily abdominal pain and bloody stools with possible gastrointestinal-related "accidents."  In view of the Veteran's testimony that his gastrointestinal disabilities have increased in severity since the January 2014 VA examination, the Board finds that he should be afforded a new VA examination to assess their current severity.  A more current examination is, therefore, warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 
ii. Status-Post Bunionectomies of Right and Left Feet

The Veteran seeks, in part, increased rating in excess of 10 percent for his status-post bunionectomies of the right and left feet.  VA last examined the Veteran to determine the current (then) severity of his service-connected right and left foot bunionectomies in January 2014.  (See January 2014 VA Gulf War General Medical Examination DBQ).  Since that examination, the Veteran testified in March 2016 that his service-connected right and left foot bunionectomies had increased in severity, notably as a result of constant pain when he walked or stood for more than 15 minutes.  He maintained that his foot pain was an eight (8) out of 10 on a scale of one (1) to 10, with 10 being the highest degree of severity.  (T. at pgs. 16-18).  In view of the Veteran's testimony that his bilateral foot disabilities have increased in severity since the January 2014 VA examination, the Board finds that he should be afforded a new VA examination to assess their current severity.  A more current examination is, therefore, warranted.  Id. 

iii. Right (minor) Ring Finder Fracture

The Veteran seeks an increased (compensable) rating for the service-connected residuals of a fracture of the right (minor) ring finger.  During the hearing before the undersigned, the Veteran testified that his right ring finger would become stiff and hurt in cold weather and that he would have to wear gloves in order to reduce the swelling and retain movement in the joint.  (T. at pg. 13).  

The RO has assigned a noncompensable rating to the service-connected residuals of a fracture of the right (minor) ring finger pursuant to Diagnostic Code 5226.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2016).  The criteria for rating disabilities of individual fingers of the hand were revised during the pendency of this appeal effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  As the Veteran's claim for an increased rating for his right ring finger disability was received in February 2001, the prior and revised criteria are applicable to his claim.  Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively. 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227.  Under the rating criteria that became effective August 26, 2002, these diagnostic codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively. 38 C.F.R. § 4.71a , Diagnostic Codes 5228, 5229, 5230.  

The above-cited criteria do not, however, account for the Veteran's complaints of stiffness and pain in cold weather in the right ring finger.  Similarly, a January 2014 VA Gulf War General Medical Examination did not provide sufficient information for rating the disability under the diagnostic codes for diseases of the peripheral nerves, to include Diagnostic Code 8512, which provides for compensable ratings for the minor hand.  (See January 2014 VA Gulf War General Medical Examination DBQ at pgs. 20-23).  Thus, the Board finds that the RO must make an attempt to provide the Veteran with a contemporaneous examination with findings responsive to the applicable neurological rating criteria.  

iv. PTSD

The Veteran seeks initial ratings for PTSD in excess of 10 percent rating for the period from May 4, 2005 to July 4, 2011; 30 percent rating from July 5, 2011 to February 4, 2014, and 70 percent thereafter.   

During his hearing before the undersigned, the Veteran testified that his PTSD symptoms, such as panic attacks; sleep disturbance; nightmares; poor hygiene; significant social impairment; and an inability to maintain employment had remained constant since the calendar year 2000.  (T. at pgs. 24-36).  

VA last examined the Veteran to determine the current (then) severity of his PTSD in February 2014.  (See February 2014 Mental Disorders DBQ, uploaded to the Veteran's Virtual VA electronic record on February 6, 2014).  At the close of the examination, the VA examiner opined, part, that the level of occupational and social impairment attributable to the Veteran's PTSD and unspecified depressive disorder overlapped and that the symptoms and degree of impairment could not be further delineated without resorting to mere speculation.  Id. at pg. 5.

Thus, in view of the Veteran's testimony that his PTSD symptoms had remained constant during the appeal period (i.e., since 2000) and the February 2014 VA examiner's inability to determine the level of occupational and social impairment attributable to the indistinguishable PTSD and depressive symptoms without resorting to mere speculation, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD, as well as a retrospective opinion regarding the severity of the Veteran's PTSD and depressive symptoms since May 2005. 

v. TDIU

The Veteran contends that he last worked in 1999 as a water technician and that he is unemployable as a result of his service-connected disabilities, notably his PTSD (and depression), bilateral foot disabilities and right hip/pelvis and right finger disabilities.  (T. at pgs. 33-36).  When seen at a VA clinic in February 2001, the Veteran complained of, in part, a skin rash, hemorrhoids and joint pain, notably in his feet and legs.  The VA physician's assessment was that the Veteran had chronic leg pain that was aggravated by walking for a period of time and, as a result, he was unable to hold gainful employment.  (See February 2001 VA treatment report).  The February 2001 VA physician echoed a similar conclusion in a May 2001 report.  (See VA physician's May 2001 report). 

The Board finds that prior to further appellate review of the TDIU claim, a VA examination to determine his employability is necessary.  Specifically, it should be determined whether the Veteran's service-connected disabilities, either alone or in combination, prevent him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience, and training. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Veteran's VBMS electronic record treatment records from the VA CBOC in Wilmington, North Carolina and Fayetteville, North Carolina VAMC, for the period from September 2015 to the present.  The Board is specifically interested in records concerning the Veteran's colonoscopy, water-therapy treatment for his feet and mental health treatment.

2.  After any additional evidence is received pursuant to directive one (1) and associated with the Veteran's VBMS electronic record, obtain an addendum opinion from the VA PA, who conducted the January 2014 examination, if available, or from a similarly qualified clinician if the January 2014 VA examiner is not available.  The January 2014 VA PA, or other similarly qualified clinician, should answer the following questions:
   
a.) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral acromioclavicular degenerative arthritis of the shoulders and left knee osteoarthritis are etiologically related to, or had their onset during, his period of active military service?  

b.) Regarding the Veteran's complaints of right knee pain, is it at least as likely as not (50 percent or greater probability) that they are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia/Persian Gulf? 

In answering these questions, the January 2014 VA PA, or other similarly qualified clinician, must make specific reference to the following evidence:  (i) Reports of Medical History, dated in October 1991 and March 1996, reflecting that the Veteran complained of having had swollen and/or painful joints; (ii) August 2000 Persian Gulf War examination report disclosing that the Veteran had complained of having off-and-on joint pain since 1993; (iii) February 2001 VA treatment record disclosing that the Veteran had complained of joint pain (other than low back and leg pain); and (iv) June and September 2003 examinations conducted in conjunction with the Veteran's application for SSA benefits, reflecting that he had complained of joint pain ever since he had served in Desert Storm in 1991.  In September 2003, he was diagnosed as having multiple joint pain with no acute inflammatory changes; and, (v) February 2007 report, prepared by Dr. M., containing diagnoses of osteoarthritis and traumatic arthritis, to include the shoulders.
		
c.) The January 2014 VA PA, or other similarly qualified clinician, must provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If the January 2014 VA PA, or other similarly qualified clinician, is unable to provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.

3.  After the development in directive two (2) is completed, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected gastrointestinal disability (rated as IBS) and hemorrhoids.  The Veteran's VBMS and Virtual VA electronic records, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the examination report that this review has taken place.  All necessary tests are to be conducted and clinical findings reported in detail. 

Regarding the Veteran's gastrointestinal disability (rated as IBS), the examiner must assess its current severity.  The examiner must include a discussion as to whether any currently diagnosed gastrointestinal disability (other than hemorrhoids) is moderate in severity with frequent episodes of bowel disturbance with abdominal distress, or whether there is evidence of severe diarrhea, or, alternating diarrhea and constipation, with more or less constant abdominal distress.

a.) The examiner must reconcile the conflicting evidence in the record regarding the Veteran's gastrointestinal disability.  Specifically, reconcile a January 2014 VA PA's conclusion that the Veteran did not have a bowel/bladder disability with the Veteran's March 2016 testimony that he had continued to experience constant and daily abdominal pain and diarrhea three (3) to five (5) times a day with possible gastrointestinal-related "accidents."

b.) The examiner must assess the severity of the Veteran's hemorrhoids and include a discussion as to whether the hemorrhoids are mild, moderate or large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia, fissure, or fecal leakage.

c.) The examiner should state what impact, if any, the Veteran's currently diagnosed gastrointestinal disability (rated as IBS) and hemorrhoids have on his daily living and would have on occupational functioning. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions and all lay evidence.

4.  After all outstanding records have been associated with the record, schedule the Veteran for a VA foot examination to determine the current severity of his service-connected right and left foot status-post bunionectomies.  The examiner should review the Veteran's VBMS and Virtual VA electronic records.  Any indicated evaluations, studies, and tests should be conducted. 

a.) The examiner should attempt to describe the level of severity of each right and left foot disability in terms of whether it is mild, moderate, moderately severe, or severely disabling, and whether there is actual loss of use of either foot. 

b.) The examiner should identify the nature and severity of all current manifestations related to the Veteran's service-connected left and right foot status-post bunionectomies, including findings based on repetitive range of motion testing, flare-ups, and functional impairment.

c.) The examiner must specifically comment on whether there are any neurological findings associated with the service-connected status-post bunionectomies of the feet.  The specific nerve affected, and the presence of any mild, moderate or severe incomplete paralysis or complete paralysis must be documented.

d.) The examiner should state what impact, if any, the Veteran's right and left foot status-post bunionectomies have on his daily living and would have on occupational functioning. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions and all lay evidence.

5.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected residuals of a fracture of the right (minor) ring finger.  The examiner must review the Veteran's electronic records and should note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail. The examiner should provide the rationale for opinions expressed. The examiner should provide the following information:

a.) Discuss whether arthritis is found on x-ray for the right ring finger.

b.) Report range of motion of the right ring finger, expressed in degrees.  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right ring finger disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right ring finger due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

c.) All symptoms and manifestations of the service-connected right ring finger disability should be clearly set forth in the examination report. 

d.) The examiner should state what level of neurological impairment is present, if any, due to the right ring finger disability and should state whether the impairment most nearly approximates mild, moderate, or severe incomplete paralysis or complete paralysis. The examiner should describe all neurological signs and symptoms present and should conduct any necessary tests.

6.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to be conducted by a psychologist or psychiatrist to address the nature and severity of the Veteran's PTSD since 2005.  The Veteran's entire VBMS and Virtual VA electronic records, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner is hereby advised that in determining the nature and severity of all current manifestations of the Veteran's service-connected PTSD, a February 2015 VA examiner conceded that the Veteran's PTSD symptoms could not be disassociated from those of his depression.  Thus, the current examiner must discuss the symptoms and impairment associated with the service-connected PTSD and depression (not just the PTSD), unless he or she can dissociate PTSD symptoms from those due to depression.  

The examiner must also clearly indicate the level of occupational and social impairment caused by the service-connected PTSD and depression (not just the PTSD) since May 2005. 

The examination report must include a complete rationale for all opinions and conclusions reached.

7.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine his employability.  The examiner must review the electronic record and this remand in conjunction with the examination.  This review should include review of prior VA examination reports, and the February 2001 VA treatment report. 

The examiner must determine whether the Veteran's service-connected disabilities, alone or in combination, render him unable to secure and maintain substantially gainful employment.  The Veteran's service connected disabilities include the following:  (i) PTSD with depression; (ii) bilateral foot disability; (iii) residuals of a fracture of the right ring finger; (iv) right pelvis/hip disability; (v) gastrointestinal disability (rated as IBS); (vi ) hemorrhoids; and, (vii) skin disability.  

The examiner is hereby advised that in determining the nature and severity of all current manifestations of the Veteran's service-connected PTSD, the examiner is hereby advised that a February 2015 VA examiner conceded that the Veteran's PTSD symptoms could not be disassociated from those of his non-service-connected depression; thus, the symptoms and impairment associated with the PTSD with depression must be provided (not just the PTSD), unless the current examiner can dissociate PTSD symptoms from those due to depression.  

The examiner must describe the service-connected disabilities' functional impairment and their impact on physical and sedentary employment.  The examiner should address their impact in terms of the Veteran's work history and education.  The examiner should not consider or discuss the Veteran's age or any nonservice-connected disabilities.  If the examiner determines that the Veteran's service-connected disabilities have rendered him unemployable, then the evaluator should indicate the onset of the Veteran's unemployability. 

8.  Thereafter and following any additional development deemed necessary, readjudicate the Veteran's claims.  Readjudication of the claim of entitlement to a TDIU rating should include a schedular or extraschedular basis, as appropriate.  

If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


